          Case 1:19-vv-00282-UNJ Document 34 Filed 02/18/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-282V
                                        UNPUBLISHED


    CLARA FITZGERALD,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: December 22, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On February 22, 2019, Clara Fitzgerald filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 31, 2017. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

     On June 8, 2020, Respondent filed a Rule 4(c) Report opposing compensation.
ECF No. 21. Respondent asserted that Petitioner had not established a presumptive
SIRVA because she had not produced evidence documenting that the October 31, 2017

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00282-UNJ Document 34 Filed 02/18/21 Page 2 of 2




vaccine was administered intramuscularly. Id. at 5. A Finding of Fact was subsequently
issued on November 3, 2020, in which I found that Petitioner’s October 31, 2017 flu
vaccine was administered intramuscularly into her left deltoid. ECF No. 26.

        On December 8, 2020, Respondent filed an Amended Rule 4(c) Report in which
he concedes that Petitioner is entitled to compensation in this case. Respondent’s
Amended Rule 4(c) Report at 1. Respondent states that, “[r]ecognizing that the Chief
Special Master’s factual finding that the subject flu vaccination was administered
intramuscularly is the law of the case, [R]espondent advises that he will not defend the
case on other grounds during further proceedings before the Office of Special Masters.”3
Id. at 2.

        Respondent notes that, “[i]n light of the Chief Special Master’s fact finding, and
medical record evidence submitted in this case, DICP will not continue to contest that
[P]etitioner suffered SIRVA as defined by the Vaccine Injury Table.” Id. at 5. Respondent
further agrees that Petitioner suffered the residual effects of her condition for more than
six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




3
  Respondent also reserved his right to a potential appeal of the factual ruling and maintained that a
finding of entitlement to compensation cannot be sustained if the Fact Finding is vacated or overturned on
appeal. Amended Rule 4(c) Report at 2 n.2.

                                                    2
